Citation Nr: 1039171	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-38 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher disability rating for schizophrenic 
reaction with anxiety, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly had active service from May 1944 to April 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

A Notice of Disagreement was filed in June 2006, a Statement of 
the Case was issued in November 2007, and a Substantive Appeal 
was received in November 2007.  The Veteran testified at a 
hearing before the Board in May 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's schizophrenic reaction with anxiety has been 
productive of occupational and social impairment with reduced 
reliability and productivity during the entire period on appeal.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent, but no 
higher, for schizophrenic reaction with anxiety have been met 
during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9201 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in March 2005.  While this notice 
does not provide any information concerning the evaluation or the 
effective date that could be assigned should service connection 
be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of an increased evaluation, 
the Veteran is not prejudiced by the failure to provide him that 
further information.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains reports of VA examinations performed in September 2007 
and March 2009.  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  During 
these examinations, the examiners were provided the Veteran's c-
file for review, took down the Veteran's history, and reached 
conclusions based on their examinations that are consistent with 
the record.  The examinations are found to be adequate.

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board notes that the March 2009 VA examination noted the Veteran 
was receiving income from Social Security.  However, there is no 
indication that the Social Security income is due to disability, 
the Veteran has not so asserted and the record does not indicate 
that it is due to disability.  Rather, the record reflects that 
the Veteran is over 80 years old and most likely the Social 
Security income is due to his age.  As there has been no 
assertion of Social Security disability, the Board is not 
obligated to obtain the Social Security records.  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Criteria & Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected schizophrenic reaction with anxiety 
warrants a higher disability rating.  The schizophrenic reaction 
with anxiety is assigned a 70 percent disability rating effective 
April 1, 1946 and a 30 percent disability rating effective June 
21, 1947 under Diagnostic Code 9201.  The Veteran filed a claim 
for an increased evaluation for schizophrenic reaction with 
anxiety in January 2005.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), is to be rated as 30 percent 
disabling. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, is to be 
rated as 50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships are to be rated as 70 
percent disabling.  

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, are to be rated as 100 
percent disabling.  38 C.F.R. § 4.130. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV). See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job); a GAF score between 51 and 60 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or coworkers); a GAF between 61 
and 70 is indicative of mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; a GAF between 71 to 80 is 
indicative that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in school work).

The Veteran underwent a VA examination in September 2007.  He 
reported some road rage and nervous tendencies.  He stated that 
he was a restless sleeper and chronically worried about his 
finances.  He denied problems with obsessions, compulsions, panic 
attacks, or any psychotic-like symptoms such as hallucinations or 
delusions.  He stated that he enjoyed playing pool at the senior 
center, and denied any significant social anxiety when going to 
the senior center.  He reported that he kept busy by keeping his 
house clean, going out to eat with his wife, and watching 
television.  He stated that he had a good relationship with his 
son, whom he saw at least twice per month.  

Upon mental status examination, the Veteran appeared as a 
cooperative, casually dressed, adequately groomed, elderly man 
who was oriented to person, place, time and purpose of 
evaluation.  There was no evidence of hallucinations, delusions, 
or of significant cognitive impairment.  The Veteran complained 
of suffering from a mildly anxious mood, and he displayed a wide 
range of affect.  He denied suffering from any recent psychotic-
like symptoms, nor did he complain of suffering from significant 
social dysfunction.  He suffered from residual mild symptoms of 
anxiety, with no current signs or symptoms of any type of 
psychotic process.  The Veteran had no significant period of 
unemployment, with the exception of when he voluntarily retired 
at the age of 62.  He did not suffer from social impairment at 
time of examination.  There was no impairment in thought process 
or communication.  The Veteran was capable of completing basic 
activities of daily living.  

The examiner noted that the Veteran suffered from no more than 
mild overall emotional impairment as a result of probable 
residual anxiety symptoms related to his previous diagnosis of 
psychosis.  The Veteran did not appear to suffer from a 
significant history of social or occupational impairment.  The 
examiner diagnosed psychosis in remission, with residual symptoms 
of anxiety and assigned a GAF score of 63, reflecting mild 
overall residual anxiety symptoms.  

The Veteran underwent another VA examination in March 2009.  He 
stated that, until 6 weeks ago, he was living in a mobile home 
with his wife.  At that time, he moved to a rehabilitation center 
following an apparent medical event that may have been a sinus 
infection.  He reported that when he lived in the mobile home he 
cooked and cleaned dishes.  He stated that he would burn the food 
or leave the burner on when he forgot what he was cooking.  He 
reported that the house was dirty and deteriorated greatly.  His 
wife reported that the Veteran sleeps "uneasily."  She stated 
that he is easily fatigued and often dizzy.  

Upon mental status examination, the Veteran's grooming and 
hygiene were within normal limits.  He had somewhat of an 
atypical appearance, in that he would often sit with his eyes 
squinted shut and with an apparent smile on his face.  He did not 
know the date and was not a good historian of details from his 
past life.  He stated that his memory was "pretty good," but 
his wife was concerned that he was having increased difficulty 
remembering things.  The Veteran's son stated that he is managing 
the Veteran's finances because the Veteran is no longer able to 
do so himself.  The Veteran denied suicidal and homicidal 
ideation.  There was no indication of any symptoms of psychosis.  

The examiner diagnosed psychosis in remission with minimal 
residual symptoms of anxiety.  The examiner assigned a GAF score 
of 65 related to anxiety and an overall GAF score of 45 due to 
additional medical problems and possible cognitive deficits.  The 
examiner noted that the Veteran and his family gave no indication 
that the Veteran's anxiety was worse than it has been in the 
past.  The Veteran is 82 years old and out of the competitive 
workforce.  The examiner noted that if the Veteran were working, 
there is no indication that he has any significant anxiety that 
impacts his work functioning.  It does not appear that the 
Veteran's anxiety has any significant impact on his social 
functioning.  There is no indication that the Veteran's symptoms 
will change or remit in the foreseeable future.  It appears that 
his anxiety is mild and stable for years now.  The Veteran 
appeared to be having more memory problems than in the past, 
which could be related to dementia.  

The May 2010 Board hearing testimony reflects that the Veteran 
was singing in the waiting room prior to the hearing, as well as 
during the hearing.  

The Veteran has appealed the assignment of a 30 percent 
evaluation for PTSD.  The current 30 percent evaluation 
contemplates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent event).  38 C.F.R. § 4.130, DC 9411 
(2010).  In order to be entitled to a 50 percent evaluation, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over- inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV. See 38 
C.F.R. § 4.126.  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

After reviewing the record, the Board finds that a rating of 50 
percent, but no higher, is warranted.  There is evidence of 
flattened affect and disturbances of motivation and mood.  For 
example, the September 2007 VA examiner noted that the Veteran 
displayed a wide range of affect.  There is evidence of 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks).  For 
example, the March 2009 VA examiner noted that the Veteran did 
not know the date and was not a good historian of details from 
his past life.  Moreover, the Veteran's wife was concerned that 
he was having increased difficulty remembering things and the 
Veteran stated that he burned food because he forgot what he was 
cooking.  There is also evidence of impaired judgment.  For 
example, the May 2010 Board hearing transcript reflects that the 
Veteran sang at inappropriate settings.  

However, the Board believes that the preponderance of the 
evidence is against a finding that a rating in excess of 50 
percent is warranted.  None of the examinations show that the 
schizophrenic reaction with anxiety more nearly approximate the 
regulatory criteria for a 70 percent rating.  The Board notes 
that there is evidence of impaired impulse control, as the 
Veteran reported road rage at the September 2007 VA examination.  
However, there is no persuasive evidence of suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; spatial disorientation; inability to establish and 
maintain effective relationships.  For example, the Veteran 
denied panic attacks and problems with obsessions at the 
September 2007 VA examination.  Moreover, although the Veteran 
did not know the date at the March 2009 VA examination, there is 
no evidence of spatial disorientation and he was oriented to 
person, place, time and purpose of evaluation at the September 
2007 VA examination. Finally, the March 2009 VA examiner noted 
that it did not appear that the Veteran's anxiety has any 
significant impact on his social functioning.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.
 
The schedular evaluation in this case is adequate.  The 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required hospitalization due to the service-connected disability, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required.




ORDER

Entitlement to a 50 percent rating, but no higher, for 
schizophrenic reaction with anxiety is warranted.  To this 
extent, the appeal is granted, subject to laws and regulations 
applicable to the payment of VA monetary benefits.



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


